ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) a recommendation that MICHAEL R. GIDRO of TEANECK, who was admitted to the bar of this State in 1987, be suspended from the practice of law for failure to comply with the determination of the District IIB Fee Arbitration Committee in Fee Arbitration Docket No. IIB-2010-0026F, and good cause appearing;
It is ORDERED that MICHAEL R. GIDRO be temporarily suspended from the practice of law, effective March 31, 2011, and until respondent complies with the determination of the District IIB Fee Arbitration Committee in Docket No. IIB-2010-0026F, provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.